DETAILED ACTION
This non-final Office action is in response to the claims filed July 12, 2018.
Status of claims: claims 1-15 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2018 was considered by the examiner. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 4, 8, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 – “the total of a first diameter or radius of the first deflection roller and a second diameter or radius of the second deflection roller” is unclear. Does this recitation include, for example, a total of a first diameter of the first deflection roller and a radius of the second deflection roller? Several combinations are possible with the current recitation and it is unclear whether all combinations were intended.
Claim 3 – “the distance” lacks antecedent basis. Also, the last three lines are unclear.
Claim 4 – “the distance” lacks antecedent basis.

Claim 11 – “the housing” lacks antecedent basis.
Claim 11 – “the maximum opening width” lacks antecedent basis.
Claim 11 – “the thickness of the first deflection roller” lacks antecedent basis.
Claim 12 – “cable-like” is unclear. Is it a cable or what?
Claim 13 – “the guide” lacks antecedent basis.
Claim 14 - “the guide” lacks antecedent basis.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6134836 to Kawanobe et al. (hereinafter “Kawanobe”) in view of US 2013/0123056 to Ishida.
Kawanobe discloses a motor vehicle door adjustment unit for a motor vehicle sliding door 3, having a deflection device for deflecting a cable for automatically opening and/or closing the motor vehicle sliding door, the motor vehicle adjustment unit comprising:

a first deflection roller 59, and
a second deflection roller 58, in particular having a U-shaped or V-shaped rope receiving profile, wherein a first deflection axis of the first deflection roller and a second deflection axis of the second deflection roller are substantially oriented perpendicular to one another. (see FIG. 5)
Kawanobe fails to disclose that the cable is a rope.
Ishida teaches of rope for opening and closing a door of a vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cable of Kawanobe with rope, as taught by Ishida, in order to save on material costs and to minimize the weight of the door adjustment unit as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 1)
Kawanobe, as applied above, further discloses wherein the first deflection axis and the second deflection axis have the distance orthogonally to the first deflection axis and/or orthogonally to the second deflection axis, (claim 3) wherein the distance at least corresponds to the first radius of the first deflection roller or the second radius of the second deflection roller, (note: “corresponds” has been interpreted broadly) (claim 4) wherein the rope runs from the first deflection roller directly to the second deflection roller, (claim 5) wherein the rope runs tangentially to the first deflection roller and tangentially to the second deflection roller, (claim 6) 
wherein the rope is tensioned between the first deflection roller and the second deflection roller (claim 7), wherein the deflection device is created in such a way that the rope is deflected by the first deflection roller by at least 90⁰, preferably 135⁰ of particular preference exactly or crucially by 180⁰, (claim 8) and wherein the deflection device is created in such a way that the rope is deflected by the second deflection roller by at least 15⁰, preferably 30⁰, and/or at most 135⁰, preferably 90⁰. (claim 9) 

wherein the guide is firmly connected to a housing of the first deflection roller and/or the second deflection roller, (claim 13) and wherein the guide forms a Bowden cable-like cover and/or the cover and the rope form a Bowden cable. (claim 14)
[AltContent: textbox (housing)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]           
    PNG
    media_image1.png
    418
    681
    media_image1.png
    Greyscale

[AltContent: textbox (cover)]


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanobe in view of Ishida, as applied above.
Kawanobe, as applied above, fails to disclose wherein the first deflection axis and the second deflection axis have a distance to one anther which is smaller than the total of a first diameter or radius of the first deflection roller and a second diameter or radius of the second deflection roller. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the first and second rollers in positions in Kawanobe such that the first deflection axis and the second deflection axis have a distance to one anther which is smaller than the total of a first diameter or radius of the first deflection roller and a second diameter or radius of the second deflection roller in order to ensure that the motor vehicle door adjustment unit has a compact design; thus saving on manufacturing and material costs. Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawanobe such that the first deflection axis and the second deflection axis have a distance to one anther which is smaller than the total of a first diameter or radius of the first deflection roller and a second diameter or radius of the second deflection roller since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 2)
Kawanobe, as applied above, fails to disclose wherein the first deflection roller and the second deflection roller have an identical diameter and/or are of an identical construction. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first deflection roller and the second deflection roller to have identical diameter in order to minimize steps required for manufacturing of the rollers; thus saving on manufacturing costs as well as since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum dimensions involves only routine skill in the art. (claim 15)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/